Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 1 of 22 PageID #:263

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   1
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 2 of 22 PageID #:264

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   2
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 3 of 22 PageID #:265

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   3
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 4 of 22 PageID #:266

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   4
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 5 of 22 PageID #:267

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   5
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 6 of 22 PageID #:268

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   6
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 7 of 22 PageID #:269

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   7
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 8 of 22 PageID #:270

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   8
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 9 of 22 PageID #:271

                      Defendant’s Group Exhibit 1

                                                     Motion to Reconsider Detention
                                                              U.S.A. v. Marko Nikolic
                                                      ILND Case No.: 1:20-cr-00750




                                                                                   9
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 10 of 22 PageID #:272

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   10
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 11 of 22 PageID #:273

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   11
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 12 of 22 PageID #:274

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   12
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 13 of 22 PageID #:275

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   13
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 14 of 22 PageID #:276

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   14
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 15 of 22 PageID #:277

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   15
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 16 of 22 PageID #:278

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   16
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 17 of 22 PageID #:279

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   17
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 18 of 22 PageID #:280

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   18
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 19 of 22 PageID #:281

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   19
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 20 of 22 PageID #:282

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   20
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 21 of 22 PageID #:283

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   21
Case: 1:20-cr-00750 Document #: 39-1 Filed: 12/10/20 Page 22 of 22 PageID #:284

                       Defendant’s Group Exhibit 1

                                                      Motion to Reconsider Detention
                                                               U.S.A. v. Marko Nikolic
                                                       ILND Case No.: 1:20-cr-00750




                                                                                   22
